DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have overcome the 35 USC 112(d) rejection.
Applicant’s arguments regarding the 35 USC 102 rejection of the claims have been considered and are persuasive. Namely, the Schulhauser decision clearly sets forth that a system with a processor must be configured to perform both functions, even if they are worded like a contingent method claim. Therefore, the rejection with respect to Stahl has been withdrawn
Applicant's arguments filed 09/20/2022 regarding the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues on page 8 under the Remarks that:
“Because electrical signals do not exist in a form that the human mind can analyze, and the claims do not recite that the analysis of a visual display of the signals, the action’s allegation that the claim elements can be performed by “viewing an ECG printout on paper” (see, Office action at p. 3) improperly mischaracterizes the claim.”
The Examiner respectfully disagrees. An electrocardiogram (ECG) is a measure of the electrical activity of the heart. An ECG printout is a readable measure of the electrical activity of the heart. Thus any analysis of the ECG, such as visually identifying/detecting heartbeats from the ECG, is indeed “based on the electrical signals”. The broad scope of the claim stating “based on the electrical signals” without any particular indication on exactly how it is based on the electrical signals allows for this broad interpretation. The Examiner maintains the functions attributed to the processor in the claims are recited broadly enough that a human could perform these analyses in the mind or with the aid of pen-and-paper.
Furthermore, the Examiner notes that a skilled clinician can readily determine/identify a pacing impulse from an ECG reading and therefore can also readily identify QRS complexes that follow the pacing impulse. Counting these instances and comparing them to a heart rate (such as by determining a ratio) is not a complex calculation. These determination could be performed in the mind or with the aid of pen-and-paper calculations.
Applicant’s arguments under pages 9-15 regarding elements beyond the abstract idea that integrate the judicial exception into a practical application and/or that include significantly more than the abstract idea have been considered and are not persuasive. Applicant is relying on the abstract idea itself (i.e. all of the claimed calculations/determinations) in these arguments to try and satisfy these requirements. However, the abstract idea cannot be relied upon as the additional elements to show a practical application and/or significantly more than the abstract idea itself. The only two elements in the claims beyond the abstract idea are generic computer components, i.e. a processor and memory. These generically recited components do not amount to a practical application or significantly more than the judicial exception in that they relate to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The “notify” step could be either a mental or verbal acknowledgement or could simply be a generic display or other output device of a computer. In either case, it does not amount to the types of limitations that would satisfy Step 2A, prong 2 or Step 2B.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner notes Claims 1 and 10 are currently word-for-word the same with no differences.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining whether detected heartbeats are paced beats and providing a notification when the identified paced beats are indicative of a tachycardia. 
The limitations of determining whether the heartbeats are paced beats; determining that pacing tachycardia is present based on the occurrence of paced beats; and providing a notification when a paced tachycardia is determined or a spontaneous tachycardia is determined, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of a memory, processor and potentially a display, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic memory, processor and display, the determining steps in the context of this claim encompasses the user viewing an ECG printout on paper or a screen and making mental determinations/counts of QRS peaks in a limited window (such as seconds or minutes) to determine if tachycardia is present and ultimately indicating via writing on paper, verbal communication, etc. the mentally determined result.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the steps of detecting heartbeats and detecting outputs of pacing pulses amount to insignificant pre-solution activity. Additionally, the claim only recites the additional elements of a memory, generic processor and potentially a display for notification. The memory, processor and display are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory, a processor and a display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the pre-solution steps of obtaining heartbeat electrical activity that contain intrinsic and pacing pulses therein is would-understood, routine and conventional activity in heart diagnostic and pacing systems. This is generally the basis for which cardiac electrical diagnostic systems from. See Zhu et al. (2002/0120306), par. [0031]; Levine et al. (2002/0143367), par. [0075]; Koestner et al. (5,300,093), col. 24, lines 35-55; Palreddy et al. (2004/0106957), par. [0013]; Corbucci (2007/0073346), par. [0004]). The claim is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792